OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 May 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2017/0233520, unless otherwise noted.

Response to Amendment
The Amendment filed 10 May 2022 has been entered. New claim 37 has been added. As such, claims 1, 13, 14, 16-20, 23-29, 31, 33, and 35-37 are pending; claims 18, 20, 23, and 24 have been previously withdrawn from consideration; and claims 1, 13, 14, 16, 17, 19, 25-29, 31, 33, and 35-37 are under consideration and have been examined on the merits. 
All of the objections and rejections previously set forth in the Final Office Action dated 11 January 2022 (hereinafter “Final Office Action”) are maintained herein. It is also noted that new grounds of rejection are set forth.
Applicant’s Remarks filed 10 May 2022, as well as the Declaration under 37 C.F.R. 1.132 of Dr. Elmar Pöselt (hereinafter “the Declaration”), also filed 10 May 2022, have been fully considered and are addressed below.

Claim Objections
Claims 1 and 36 are objected to because of the following informalities:
In claim 1, line 13, the phrase “the methylene diphenyl polyisocyanate” is respectfully objected to for inconsistent claim language; please amend as follows “the methylene diphenyl diisocyanate” in order to overcome the issue
Claim 36 is respectfully objected to for the same reason set forth above for claim 1; please amend claim 36 (in two instances, line 3 and line 5) in the same manner as suggested above in order to overcome the issue
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 37, the limitation of the molar ratio of the polyol to the chain extender being “1:07-7.3” is indefinite due to the unclear nature of the formatting (position of colon, dash, and period, respectively) utilized to recite the ratio. It is unclear if the ratio is intended to be 1.07 to 7.3 (i.e., 1.07-7.3); or 1:7 to 7:3 (i.e., 1:7-7:3); or another value(s) based on lack of digits or characters which were intended to be included. 
For examination on the merits, the molar ratio is interpreted as being 1:0.7 to 1:7.3, in accordance with [0054] of Applicant’s specification. In order to overcome the issue, it is respectfully suggested to amend the claim in accordance with the aforesaid interpretation.
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14, 16, 17, 29, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro et al. (US 2005/0261447; “Koshiro”) (prev. cited).
Regarding claims 1, 35, and 36, Koshiro discloses a thermoplastic polyurethane comprising (A) segments formed from a high molecular weight diol; (B) segments formed from a low molecular weight diol, where said low MW diol is 1,3-propanediol and/or 1,4-bis(hydroxyethyoxybenzene) (hereinafter “BHEB”); and (C) segments formed from a polyisocyanate [Abstract; 0001, 0005, 0013]. Koshiro recognizes that polyurethanes are utilized in forming pressure hoses, as well as for golf ball coverings which would benefit from improved impact resilience at low temperatures [0002], and further teaches that the thermoplastic polyurethane is useful as a molding composition, as well as a material for high-impact tubes and hoses [0001, 0034, 0035]. 
The (A) high molecular weight diol has a number average molecular weight from 1,000 to 10,000 and is, inter alia, polytetramethylene ether glycol (“PTMG”), of which one of ordinary skill in the art recognizes is a synonym for polytetrahydrofuran (“PTHF”) [0017, 0020]. Given that the aforesaid high molecular weight diol species of PTHF is explicitly taught by Koshiro as suitable for forming high molecular weight diol segment (A) of the polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected PTHF for forming the thermoplastic polyurethane, with a reasonable expectation that the polyurethane would be successfully formed therefrom. The high molecular weight diol (A) as set forth herein reads on the claimed polyol (iii) being polytetrahydrofuran. 
The low molecular weight diol (B) is 1,3-propanediol [0004, 0005, 0015, 0025], where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen 1,3-propanediol as the low molecular weight diol selected from among two options, as it is clear that 1,3-propanediol is explicitly taught as being suitable for the purpose thereof. The low molecular weight diol (B) as set forth herein reads on the claimed chain extender (ii). 
The polyisocyanate (C) is, inter alia, 4,4’-diphenylmethane diisocyanate (“MDI”), i.e., methylene diphenyl diisocyanate [0007, 0028], where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen MDI as the polyisocyanate component (C), as MDI is explicitly taught as suitable for the purpose thereof. The polyisocyanate (C) as set forth herein reads on the claimed MDI (i). 
Furthermore, Koshiro teaches that the conventional additives may be added to the composition [0034], but are not explicitly required. 
Koshiro discloses that the high molecular weight diol (A) accounts for 100 parts by weight of the thermoplastic polyurethane composition; the low molecular weight diol (B) accounts for 10 to 120 parts by weight; and the polyisocyanate (C) accounts for 20 to 170 parts [0007]. Koshiro does not explicitly require the presence of any other components relative to (A), (B), and (C) in forming the thermoplastic polyurethane, and as such, the thermoplastic polyurethane of Koshiro is reasonably interpreted as formed from components consisting of (A), (B), and (C), where it is noted that both the catalyst and stabilizer recited in the claims are optional components and thus, not required. According to the disclosed amounts set forth above, in consideration of the lower end and upper end of each of the respective components, through simple calculation, one of ordinary skill in the art recognizes that the maximum and minimum amounts of each component relative to the others are as follows: high molecular weight diol (A) is present in an amount of from approximately 25.6 to 76.9 wt.%; low molecular weight diol (B) is present in an amount of from approximately 3.6 to 50 wt.%; and polyisocyanate (C) is present in an amount of from approximately 8.3 to 60.7 wt.%. 
The high molecular weight diol (A) present in an amount of 25.6 to 76.9 wt.% overlaps and therefore renders prima facie obvious the claimed range of the polyol being present in an amount of from 15 to 50.2 wt.% based on the polyurethane chain component weight (see MPEP 2144.05(I)) (claim 1), as well as the range recited in claim 35 (in view of that recited in claim 1) of at least 25 wt.%. Furthermore, PTHF, as well as the other diols listed as suitable for use as component (A), have functionality of 2 (i.e., two –OH groups, i.e., two active hydrogens), of which is within the range of 1.8 to 2.3. The high molecular weight diol (A) having a molecular weight Mn of from 1,000 to 10,000 overlaps and therefore renders prima facie obvious the claimed range of 500 to 1,400. 
Furthermore, given that the polyisocyanate (C), of which is MDI, accounts for 20 to 170 parts of the thermoplastic polyurethane composition; and given that the low molecular weight diol (B), of which is 1,3-propanediol, accounts for 10 to 120 parts of the thermoplastic polyurethane composition, under the assumption that parts is the equivalent of grams, through simple calculation (where molecular weight of MDI is 250 g/mol, molecular weight of 1,3-propanediol is 76 g/mol), the polyisocyanate (C) is present in a molar amount of 0.08 to 0.68 mol, and the low molecular weight diol (B) is present in an amount of 0.13 to 1.58 mol. As such, the molar ratio of C:B ranges from 0.05 to 5.2, of which encompasses and therefore renders prima facie obvious the claimed molar ratio range of 1.16 to 1.6 (see MPEP 2144.05(I)). 
The amount of high molecular weight diol (A) present in an amount of from approximately 25.6 to 76.9 wt.%; the amount of low molecular weight diol (B) present in an amount of from approximately 3.6 to 50 wt.%; and the amount of polyisocyanate (C) present in an amount of from approximately 8.3 to 60.7 wt.%, where the molar ratio of C:B ranges from 0.05 to 5.2, overlap and/or encompass and therefore render prima facie obvious the respective claimed ranges recited in claim 36. 
Regarding claim 13, as set forth above, Koshiro teaches the amounts of the PTHF (A) being 100 parts; the 1,3-propanediol (B) being from 10 to 120 parts; and the amount of MDI (C) being from 20 to 170 parts; where the molecular weight of 1,3-propanediol is 76 g/mol, the molecular weight of MDI is 250 g/mol, and Koshiro discloses that the molecular weight of the (A) is 1,000 to 10,000 (g/mol). Given that both (A) and (B) have an –OH functionality of 2 (2 –OH groups/1 mol), and MDI has an –NCO functionality of 2, under the assumption that parts is the equivalent to grams, through simple calculation, one of ordinary skill in the art recognizes that the molar functionality of (A) ranges from 0.02 to 0.2, the molar functionality of (B) ranges from 0.26 to 3.15, and the molar functionality of (C) ranges from 0.16 to 1.36. As such, the sum total of the molar functionalities of the polyol components (A) and (B) ranges from 0.28 to 3.35, and the sum total of the molar functionalities of the polyisocyanate component (C) ranges from 0.16 to 1.36. Therefore, the molar ratio of the sum total of functionalities of (A) and (B) relative to (C) is 0.28-3.35:0.16-1.36 (i.e., 0.28 to 3.35 : 0.16 to 1.36, of which through normalization is 1:0.047 to 1:4.857), of which overlaps and/or encompasses and therefore renders prima facie obvious the claimed range of 1:0.8 to 1:1.3 (see MPEP 2144.05(I)).
Regarding claim 14, it is noted that the specification [0071] states “A further parameter which is taken into account in the conversion of components (i) to (iii) is the isocyanate index. The index is defined here as the ratio of the total for number of isocyanate groups of component (i) used in the reaction to the isocyanate-reactive groups, i.e., more particularly, the groups of components (ii) and (iii). At an index of 1000, there is one active hydrogen atom per isocyanate group of component (i). At indices exceeding 1000, there are more isocyanate groups than isocyanate-reactive groups.” Koshiro discloses that the high molecular weight diol (A) and the low molecular weight diol (B) relative to the polyisocyanate are utilized at such a ratio that the NCO:OH equivalent ratio falls within a range of from 0.95 to 1.10. Given that Applicant’s disclosure and the disclosure of Koshiro both describe the ratio of –NCO groups to –OH groups, it logically flows, and one of ordinary skill in the art recognizes that the disclosed equivalent ratio corresponds to an index of 950 to 1100 (incorporation of the 1000 factor). As such, the disclosed equivalent ratio encompasses and therefore renders prima facie obvious the claimed index range of 965 to 1100 (see MPEP 2144.05(I)). 
Regarding claim 16, Koshiro discloses that the thermoplastic polyurethane has a hardness of 60A Shore to 80D shore [0033].
Regarding claims 17 and 33, Koshiro is silent regarding the color, or lack thereof, of the thermoplastic polyurethane, and is silent regarding the thermoplastic polyurethane exhibiting an elongation at break within the range of 420 to 530%. However, given that the thermoplastic polyurethane of Koshiro, set forth above, is substantially identical to the present claimed and disclosed thermoplastic polyurethane in terms of being formed from the components consisting of the high molecular weight diol (A), of which is, inter alia, PTHF; the low molecular weight diol (B), of which is 1,3-propanediol; the polyisocyanate (C), of which is MDI; utilizing substantially identical index and (molar) equivalent ratio ranges, as well as relative (weight) amounts of the individual components (A)-(C); and being produced utilizing batch processes with a reaction temperature of 110°C (see Applicant’s specification [0217-0227]; Koshiro [0048]); and given that the thermoplastic polyurethane is free of any pigments, dyes, or other types of colorants/particles, in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the thermoplastic polyurethane of Koshiro would have inherently exhibited a clear color ranging from translucent to transparent, as well as would have inherently exhibited an elongation at break within the claimed range of 420 to 530%. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I), (II)). 
Regarding claim 29, the rejections of claims 13 and 14, set forth above, read on the limitations of claim 29. 
Regarding claim 37, given that the high molecular weight diol (A), of which is PTHF, accounts for 100 parts of the thermoplastic polyurethane composition; and given that the low molecular weight diol (B), of which is 1,3-propanediol, accounts for 10 to 120 parts of the thermoplastic polyurethane composition, under the assumption that parts is the equivalent of grams, through simple calculation (where molecular weight of PTHF ranges from 1,000 to 10,000 g/mol, molecular weight of 1,3-propanediol is 76 g/mol), the PTHF (A) is present in a molar amount of 0.1 to 0.01 moles, and the low molecular weight diol (B) is present in an amount of 0.13 to 1.58 moles. As such, the molar ratio of A:B ranges from 0.01-0.1:0.13-1.58 (i.e., 0.01 to 0.1 : 0.13 to 1.58), of which, through normalization, is (A:B) 1:1.3 to 1:158, of which encompasses and therefore renders prima facie obvious the claimed molar ratio range of 1:0.7 to 1:7.3 (see MPEP 2144.05(I)). 

Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as applied to claim 1 above, and further in view of Henze et al. (US 2009/0069526; “Henze”) (prev. cited). 
Regarding claims 19 and 31, Koshiro discloses the thermoplastic polyurethane as set forth above in the rejection of claim 1 under 35 U.S.C. 103. As described above, the thermoplastic polyurethane may include additives, but are not explicitly required [0034]. 
Koshiro is silent regarding a sterically hindered phenol stabilizer being present amongst the components (A)-(C) that are reacted to form the thermoplastic polyurethane.
Henze discloses a thermoplastic polyurethane formed by reacting isocyanates with low molecular weight polyols having number average molecular weights of from 500 to 8,000 and chain extenders having from 50 to 499 g/mol, and also including, if appropriate, catalysts and/or conventional additives [Abstract; 0001, 0007, 0024]. Henze teaches that the thermoplastic polyurethane is suitable for use in, inter alia, ski shoes, moldings, sheets, films, packaging, and tubes [0009, 0035]. The isocyanate component is, inter alia, MDI [0026]. The polyol preferably has a functionality of 2 and is preferably polytetramethylene glycol, i.e., PTHF, having a number average molecular weight of from 600 to 2,000 g/mol [0027]. The chain extender is a difunctional extender, preferably a diol [0028].
Henze teaches that antioxidants (that protect) against hydrolysis, light, heat, or discoloration, may be included in the thermoplastic polyurethane composition, where suitable antioxidants include sterically hindered phenols [0030]. As such, Henze reasonably teaches that it is recognized within the art to add sterically hindered phenols to thermoplastic polyurethane compositions based on PTHF in order to protect the polyurethane from degradation based on oxidative processes.
Koshiro and Henze are both directed toward thermoplastic polyurethanes based on PTHF, suitable for use in tubes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a sterically hindered phenol antioxidant, i.e., stabilizer, in the thermoplastic polyurethane composition of Koshiro, as taught by Henze, in order to have protected the thermoplastic polyurethane from degradation due to hydrolysis, light or heat exposure, or other oxidative processes.
The thermoplastic polyurethane of modified Koshiro would have comprised all of the features set forth above and would have further comprised a sterically hindered phenol included in the composition, thereby meeting the limitations of claims 19 and 31. 

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as applied to claim 1 above, and further in view of Powell et al. (US 2004/0134555; “Powell”) (prev. cited). 
Regarding claims 25-28, Koshiro discloses the thermoplastic polyurethane as set forth above in the rejection of claim 1 under 35 U.S.C. 103. As described above, Koshiro discloses that the thermoplastic polyurethane is suitable for use as a material for high-impact tubes and hoses [0035].
Koshiro is silent regarding the thermoplastic polyurethane being formed into a hose, wherein the hose has a multilayer structure, has been reinforced by fibers or weaves, and has been subjected to an after treatment. 
Powell discloses a multi-layer tubular hose [Abstract; 0008] comprising at least three layers, the innermost and outermost layers formed from thermoplastic resin material, such as, inter alia, nylon or other polyamide [0008, 0023, 0024]. Powell further discloses that an interlayer is disposed between the innermost and outermost layers, and is, inter alia, a polyurethane elastomer [0009, 0025, 0026]. Powell teaches that the polyurethane interlayer of the multi-layer hose preferably has a hardness of between 80 Shore A and 75 Shore D [0027], and preferably exhibits flexibility [0026]. Furthermore, Powell teaches that one or more reinforcement layers, or a cover or jacket, in the form of a knitted, wound, braided, woven or wrapped, fiber or wire are disposed on the outer surface or within the inner surface of the multi-layer hose [0022]. Powell teaches that the multi-layer hose can be molded or coextruded, and then coated or subjected to heat and pressure, followed by cooling [0029].
It is noted that Applicant’s specification does not specifically describe the after-treatment to which the hose as recited in claim 28 is subjected to other than the recitations of “It is further possible in the context of the present invention that the shaped body, for example the film or hose, is subjected to an after treatment, for example a crosslinking operation” [0114] and “after heat treatment” [0115]. As such, the coating and/or heating/cooling of the multi-layer hose disclosed by Powell is interpreted as meeting the limitations of claim 28.
Koshiro and Powell are both directed toward utilizing thermoplastic polyurethanes as materials for forming tubes and hoses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the thermoplastic polyurethane disclosed by Koshiro as the interlayer of a hose as taught by Powell, as the thermoplastic polyurethane of Koshiro would have been recognized within the art as a suitable thermoplastic polyurethane for forming the interlayer of multilayer hoses (see MPEP 2144.07). Additionally or alternatively, it would have been obvious to have done so in order to have formed a hose having increased impact-resistance due to the presence of the thermoplastic polyurethane of Koshiro being utilized as the interlayer.
The thermoplastic polyurethane of modified Koshiro would have comprised all of the features set forth above, and would have been utilized to form the thermoplastic polyurethane interlayer of a fiber-reinforced, multi-layer hose which reads on the hose of claims 25-27. The multi-layer hose would also have been subjected to an after-treatment, such as a heating/cooling process or a coating process, thereby meeting the limitations of claim 28.

Claims 1, 13, 14, 16, 17, 29, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Flexman, Jr. (US 4,804,716; “Flexman”) (newly cited).  
Regarding claim 1, Flexman discloses a thermoplastic polyurethane composition (for blending with polyoxymethylene, suitably molded into articles such as tubing and pipe [col. 15, ln. 1-8]) consisting of 44 wt.% poly(tetramethylene ether) glycol (“PTMEG”), i.e., polytetrahydrofuran; 11 wt.% 1,4-butane diol; and 45 wt.% 4,4’-methylene bisphenyl isocyanate, i.e., 4,4’-methylene diphenyl diisocyanate (“MDI”) [col .18; 35-55; col. 19, Table II – Polyurethane JJ (Example 42)] (see MPEP 2123(I) and (II)). No other components are required by Flexman, and therefore, the aforesaid components read on claimed components (iii), (ii), and (i), respectively. The polyol being PTMEG, having a functionality of 2 (i.e., 2 hydroxyl groups, i.e., 2 active hydrogens), reads on (is within) the claimed range of from 1.8 to 2.3. The amount of PTMEG (44 wt.%) is within the claimed range of 15 to 50.2 wt.%. 
Given that the composition is on a 100 wt.% total basis (i.e., 100 parts total), under the assumption of 1 part being equivalent to 1 gram; and utilizing (A) the molecular weight of 250 g/mol for MDI and 90 g/mol for 1,4-butane diol and (B) the respective amounts of 45 grams and 11 grams, through simple calculation, the amount of moles of MDI is 0.1798 and the amount of moles of 1,4-butane diol is 0.1221. As such, the molar ratio of MDI to 1,4-butane diol is approximately 1.47, of which is within the claimed range of 1.16 to 1.6.
With respect to the difference relative to the thermoplastic polyurethane of claim 1, Flexman does not explicitly disclose a molecular weight associated with the PTMEG utilized in Polyurethane JJ (Example 42). 
However, Flexman [see cols. 8 and 9 in general regarding disclosure of the thermoplastic polyurethane] teaches that in preparation of the thermoplastic polyurethanes suitable for use, the polymeric soft segment material having at least two hydroxyl groups, preferably a polyether diol, preferably has a molecular weight of at least about 500 to about 5,000 (g/mol) [co. 8, ln. 7-11, 26-37] (separate from the diol chain extender disclosed [col. 8, ln. 35-38]. The aforesaid polyether diol is preferably poly(tetramethylene ether) glycol [col. 9, ln. 5-11]. 
In view of the foregoing teaching (i.e., given the explicit disclose in Flexman of the aforesaid molecular weight range for the soft segment PTMEG), it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PTMEG having a molecular weight in (and over the entire scope of) the range of 500 to 5,000, as explicitly taught/preferred by Flexman, as the PTMEG of any of the thermoplastic polyurethanes disclosed therein, including Polyurethane JJ of Example 42, thereby encompassing and rendering prima facie obvious the claimed range of 500 to 1,400 g/mol (see MPEP 2144.05(I)).
As such, the thermoplastic polyurethane of Flexman, set forth above, reads on the limitations of claim 1.
Regarding claim 13, as set forth above in the rejection of claim 1, Flexman discloses the amount of PTMEG being 44 wt.%, with the molecular weight ranging from 500 to 5,000 (functionality of 2); the amount of 1,4-butane diol being 11 wt.% (functionality of 2); and the amount of MDI being 45 wt.% (–NCO functionality of 2), wherein the molecular weight of 1,4-butane diol is 90 g/mol and of MDI is 250 g/mol. Again, under the assumption that parts is equivalent to grams, through simple calculation, it is recognized that the molar functionality of PTMEG ranges from 0.0176 to 0.176; the molar functionality of 1,4-butane diol is 0.244; and the molar functionality of MDI is 0.36. Thus, the sum total of the molar functionalities of the PTMEG and 1,4-butane diol ranges from 0.2616 to 0.42. Therefore, the molar ratio of sum total of functionalities of polyol and chain extender relative to the diisocyanate ranges from 0.2516-0.42:0.36, i.e., through normalization, from 1:0.86 to 1:1.43, of which overlaps with and therefore renders prima facie obvious the claimed range of 1:0.8 to 1:1.3 (see MPEP 2144.05(I)).
Regarding claim 14, Flexman does not explicitly disclose the isocyanate index of Polyurethane JJ (Example 42) being from 965 to 1,100, as claimed. However, in accordance with Applicant’s specification [0071] and the explanation provided above in paragraph 28, it is noted that Flexman teaches that the ratio of isocyanate groups to hydroxyl groups (from both chain extender and polyol) is preferably 0.95 to 1.08 (i.e., 950 to 1,080) [col. 8, ln. 38-40]; and further teaches that the ratio should be close to “unity” [col. 9, ln. 60-65]. 
Given the aforecited explicit teaching in Flexman, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the aforesaid isocyanate index taught by Flexman for any of the Exemplary thermoplastic polyurethane, including Polyurethane JJ, thereby overlapping and rendering prima facie obvious the claimed range of 965 to 1,100 (see MPEP 2144.05(I); 2144.07). 
Regarding claim 16, given that the thermoplastic polyurethane of Flexman, set forth and cited above in the grounds of rejection of claim 1, is substantially identical to that which is claimed in terms of species of reactants (i)-(iii); the weight amount of the PTMEG; the molar ratio of MDI to 1,4-butane diol; and the molecular weight of the PTMEG, as well as the molar ratio of total functionalities of diol components to MDI, and additionally, the conversion index (see rejection of claims 13 and 14 above), there is a reasonable expectation that the thermoplastic polyurethane would have intrinsically exhibited a Shore hardness in the claimed range of 60A to 80D, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I), (II)); and/or the thermoplastic polyurethane would have exhibited a Shore hardness which would have reasonably encompassed and/or overlapped the claimed range, thereby rendering said range prima facie obvious (see MPEP 2144.05(I)) and the claimed polyurethane exhibiting the claimed hardness range but an obvious variant of that of Flexman.
Regarding claim 17, the rationale set forth above in the rejection of claim 16 applies to and reads on the limitations of claim 17 – that is, there is a reasonable expectation that the thermoplastic polyurethane of Flexman, set forth above in the rejection of claim 1 (further in view of the rationales set forth in the rejections of claims 13 and 14 above), would have intrinsically been translucent or transparent, or a degree of opaque/transparent/translucent therebetween, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)), further given that neither a degree of translucency nor transparency are recited by the claims. 
Regarding claim 29, the rejections of claims 1, 13, and 14, set forth above, in totality, read on the limitations of claim 29. 
Regarding claim 33, the rationale set forth above in the rejection of claim 16 applies to and reads on the limitations of claim 33 (not repeated herein for sake of length of the Office Action). 
Regarding claim 37, through simple calculation based on the weight amounts of the PTMEG (44 wt.%) and 1,4-butane diol (11 wt.%) in the thermoplastic polyurethane, and corresponding molecular weights of 500-5,000 g/mol and 90 g/mol, respectively, the molar ratio of PTMEG to 1,4-butane diol is 0.0088-0.088:0.122, of which, through normalization, is 1:1.386 to 1:13.86, of which overlaps and therefore renders prima facie obvious the claimed range of 1:0.7 to 1:7.3 (see MPEP 2144.05(I)). 

Response to Arguments
Applicant’s arguments, see Remarks filed 10 May 2022, as well as the positions of Inventor Dr. Elmar Pöselt set forth in the Declaration (as well as the preceding Declaration dated 11 March 2022), have been fully considered (and reconsidered) by the Examiner but have not been found persuasive.
First, in general and for clarity of the record, it can be said that the totality of the Remarks and the Declaration are intending to establish that it would have been unexpected to one of ordinary skill in the art prior to the effective filing date of the invention, that by altering the molecular weight of the polyol (i.e., PTHF) component of the thermoplastic polyurethane to be within the claimed range, an increase in burst pressure of a hose formed therefrom is exhibited. In particular, it would have been unexpected that as the polyol molecular weight increases, burst pressure decreases (said in another way, by Applicant, that as polyol molecular weight decreases, burst pressure increases). 
As previously stated and maintained herein, the Examiner respectfully disagrees. Based on the previously cited portions of Smillie [0064, 0065], one of ordinary skill in the art would have recognized (i) that the polyether polyol component of the thermoplastic polyurethane is the “soft” segment which is flexible and imparts elastomeric character to the thermoplastic polyurethane; and (ii) that the molecular weight (1,000 to 3,000) of the polyether polyol component (i.e., soft segment) has a direct effect on the hardness of the thermoplastic polyurethane. In view of the aforesaid teachings/suggestions/disclosure of Smillie as recognized by one of ordinary skill in the art, it is the Examiner’s position that [0065] of Smillie is not literally stating and should not be narrowly interpreted as: “increase the length of the soft segment to increase the hardness” (given that Smillie does not recite “increase hardness”, but rather, is discussing hardness in general). Rather, Smillie is stating/should be interpreted as: that the hardness is affected by the soft segment molecular weight, wherein said molecular weight may be adjusted to alter the hardness (among other factors such as hard to soft segment ratio). Therefore, it logically flows that decreasing the soft segment length (while maintaining isocyanate index, i.e., isocyanate to hydroxyl functional group ratio and the soft to hard segment ratio) allows for an increased amount of hard segments for a given/predetermined overall molecular weight of the thermoplastic polyurethane, thereby increasing the overall hardness of the polyurethane due to (e.g.) decreased chain mobility (in the case of MDI as the diisocyanate component) as a result of the proximity of the aromatic segments of adjacent and/or “within-close-proximity” hard segments.
Further, in view of the previously cited portions of Saito [0041-0045], one of ordinary skill in the art would have recognized that (iii) the molecular weight range of 600 to 5,000 of the polyether polyol is also directly (beneficially) related to the tensile strength, flexibility, and bendability of the thermoplastic polyurethane. Thus, two prior art references, analogous to Koshiro and available to one of ordinary skill in the art prior to the effective filing date of the invention, suggest and/or teach that the molecular weight range of the polyether polyol, i.e., the soft segment, and in particular as low as 500 g/mol, has an effect on both the hardness and the tensile strength of the thermoplastic polyurethane. It logically flows therefrom, and in view of the logical analysis set forth above, that a harder material having large tensile strength would exhibit increased resistance to burst pressure. 
In other words/more simply put, in light of the analysis set forth above, it would (at least) sensibly flow that a decrease in the soft segment molecular weight would alter, and in particular, increase the hardness (stiffness) and/or tensile strength of the thermoplastic polyurethane (“TPU”), thereby leading to increased burst pressure (e.g., steel pipe versus PEX, PE, or PVC pipe). It may be rationalized that if the soft segment to hard segment ratio is held constant, for a given/predetermined molecular weight of the TPU, shorter soft segments and/or the presence of an increased amount of hard segments results in the overall hardness/stiffness of the TPU increasing. 
To further support the aforesaid logical/technical reasoning in support of why the Examiner believes the result would have been expected, prior art to Schewe et al. (US 2005/0008806; “Schewe”) (newly cited) explicitly teaches/evidences, in relation to polymeric tubular articles (specifically naming those including formed from thermoplastic elastomers including polyurethane block copolymers), that polymers with relatively high tensile strength and hardness tend to exhibit high burst strengths [Abstract; 0002, 0003]. 
Therefore, in view of the totality of the foregoing (that is, the combined teachings/evidence of the cited prior art and the logical flow set forth), it is the Examiner’s position that one of ordinary skill in the art would have reasonably recognized and/or expected that a lower molecular weight of the polyether polyol soft segment would have resulted in an increase in at least the hardness of the TPU, thereby leading to high burst strengths. 
Also in support of the Examiner’s position (set forth above), though Applicant has provided sufficient data which details the increase in burst pressure as it correlates to the decrease in molecular weight of the polytetrahydrofuran polyol, Applicant has failed to provide any technical reasoning or rationale or other factually-supported evidence contrary to the Examiner’s conclusion of obviousness (and the result being expected) set forth above based on logic and the cited prior art to Saito, Smillie, and Schewe which support said conclusion of obviousness/expectation. 
In other words, though Inventor Pöselt has stated, and moreso commented generally on the mechanical properties of block copolymers as it relates to the increase in hard segment content and a decrease in chain mobility, Inventor Pöselt and/or Applicant/Attorney of Record has not stated why a decrease in soft segment length (i.e., decrease in soft segment molecular weight) would not increase the hardness and/or tensile strength of the TPU (and thus, burst pressure) – i.e., has not contradicted the Examiner’s position/conclusion of obviousness/expectation above. Rather, a generalization on pp. 2 of the Declaration states: “Polyols with on average higher Mw can lead to longer hard blocks resulting in better mechanical performance”, which begs the questions: what is better mechanical performance; what constitutes a longer hard block; what constitutes on average higher molecular weight of the polyol?
Therefore, in the absence thereof, the question remains: “Why would one of ordinary skill in the art, based on the logic/evidence provided above based solely on disclosures/evidence prior to the effective filing date of the invention, expect a shorter polyol molecular weight to result in anything other than increased hardness/rigidity/burst pressure?” 
For these reasons above, Applicant’s arguments and assertion of unexpected results, as supported by the Declaration, have not been found persuasive. The Examiner maintains the position(s) set forth in the Advisory Action dated 05 April 2022 (as further supported above); and maintains all relevant positions and/or references to the MPEP, if any, set forth in paras. 39-56 of the Final Office Action. 

On pp. 7 of the Remarks, with respect to Saito, Applicant states that there is no disclosure of any change in properties based on differences in polyol molecular weight.
However, the cited portion(s) of Saito explicitly attribute a molecular weight range of the polyol, including a preferred narrower range, to multiple properties of the thermoplastic polyurethane, including tensile strength, among others [0045]. 
For this reason, Applicant’s argument has not been found persuasive. 

Further, with respect to any of Applicant’s remaining arguments/positions set forth in the Remarks, pp. 6-9, the aforesaid are believed to have been fully addressed above in paragraphs 64-74. Should Applicant feel that a position has not been addressed and/or further explanation regarding the Examiner’s position is needed, and/or in order to facilitate compact and expedient prosecution of the instant application, the Attorney of Record is encouraged to schedule an interview with the Examiner prior to filing a response in reply to the instant Office Action. 



Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 2010/0249906 to Zamore – relation between burst strength and other properties for polymeric tubular articles (medical distillation balloons) is discussed throughout; consideration of the entirety thereof is respectfully suggested
US 2014/0093668 to Freidank et al. – believed to be commonly owned by Applicant, though names different inventors from the instant application

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782